Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over  McFarland (PG Pub. 2017/0245581) JP 2009/534499 (hereinafter referred to as ‘499) in view in view of Arizumi (PG Pub. 2009/0313856) in view of McGinnity (PG Pub. 2018/0255875).
Regarding claims 1-5, McFarland discloses an upper for an article of footwear, comprising: a knit textile comprising a thermoformed network of interlooped yarns comprising a first core yarn and a first polymeric composition, wherein the first polymeric composition consolidates the thermoformed network of interlooped yarns by surrounding at least a portion of the first core yarn and occupying at least a portion of spaces between yarns in the thermoformed network of yarns, wherein the first polymeric composition comprises a thermoplastic elastomeric polymer; wherein the thermoformed network of yarns is the thermoformed product of a first textile comprising a first network of yarns including a first coated yarn comprising the first core yarn and a first coating, the first coating comprising the first polymeric composition, the first core yarn comprising a second polymeric composition, wherein the first coating is axially centered surrounding the core yarn, and wherein, in the thermoformed network, the first polymeric composition consolidating the thermoformed network of yarns is the re-flowed and re- solidified product of the first polymeric composition of the first coating of the first coated yarn; wherein, in the first coated yarn, the first thermoplastic composition has a first melting temperature greater than about 110 degrees centigrade and less than about 190 degrees centigrade, the second polymeric composition of the core yarn has a second deformation temperature, and the second deformation temperature is at least 50 degrees centigrade greater than the first melting temperature of the first polymeric composition; wherein the thermoformed network of the textile defines at least a portion of a surface of the upper configured to be externally-facing when the upper is part of a finished article of footwear; wherein the at least a portion of the surface of the upper defined by the thermoformed network has a total surface area of at least 1 square centimeter, and within the total surface area, at least 15 to 100 percent of the total surface area comprises the first polymeric composition (see entire document including Figure 1, [0002], [0006], [0019], [0032]-[0040], and [0052]-[0057]).
McFarland teaches polyolefins, but does not appear to mention specific thermoplastic elastomeric polystyrene copolymers but ‘499 teaches use of thermoplastic elastomeric styrene copolymer wherein the copolymer comprises SBS block copolymer with the claimed glass transition, specific gravity and melt flow index in order to improve the properties of the polyolefin. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the thermoplastic polymer of ‘499 in McFarland in order to improve the properties of the polyolefin and arrive at the claimed invention.
The previous combination does not appear to mention the first polymeric composition having a Durometer Hardness using a Shore A scale of from about 70 to about 80, but Arizumi discloses that it is known in the art to construct a shoe upper with material having a hardness of 60 to 75 Shore A to provide enhanced gripping properties (see entire document including [0030], [0048] and [0049]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the show upper of McFarland with a material having a Durometer Hardness using a Shore A scale of from about 60 to 75 motivated by a desire to provide enhanced gripping properties.
McFarland does not appear to mention the outer diameter of the coated yarn, or the diameter of the first coating, but McFarland discloses that the thickness of the sheath is not particularly limited and can be selected upon the desired application of the yarn [0038]. Further, McGinnity discloses that fiber size and core size are known result effective variables that effect strength and stretchability (see entire document including [0071]). Therefore, it would have been obvious to one having ordinary skill in the art to vary the diameter of the coated yarn, and the first coating thickness, as claimed, because it is understood by one of ordinary skill in the art that the diameter of the coated yarn, and the first coating thickness, determine properties such as elasticity, breathability, strength, moisture absorption, weight, and abrasion resistance, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Plus, the examiner takes official notice that the claimed diameter and coating thickness are conventional in the art.
Regarding claim 5, the first polymeric composition has a melt flow index of about 2 grams/10 minutes to about 50 grams/10 minutes at 160 degrees centigrade using a test weight of 2.16 kilograms as determined using the Melt Flow Index Test [0069]. Plus, ‘499 discloses a the claimed flow index.
Regarding claim 6, the first core yarn comprises a polyester or a polyamide [0032]. McFarland does not appear to mention the core denier size but McFarland discloses that the thickness of the sheath is not particularly limited and can be selected upon the desired application of the yarn [0038] and that the ratio of core to sheath may vary from 95:5 to 5:95 [0033]. Further, McGinnity discloses that fiber size and core size are known result effective variables that effect strength and stretchability (see entire document including [0071]). Therefore, it would have been obvious to one having ordinary skill in the art to vary the core denier size, such as claimed, based on the desired elasticity, breathability, strength, moisture absorption, weight, and abrasion resistance. Plus, the examiner takes official notice that the claimed denier size is conventional in the art.
Regarding claims 8-21 and 23, considering that the applied prior art teaches a substantially identical footwear upper in terms of structure and materials, the claimed properties appear to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, Jn re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). Plus, considering that McFarland discloses an identical use (soccer shoe) [0005], it would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the upper properties, such as claimed, based on the intended upper use and the desired upper properties.
Regarding claim 21, at least a portion of the surface of the upper defined by the thermoformed network of the textile includes a molded texture [0060].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789